Exhibit 10.4
Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
AMENDED AND RESTATED
Effective as of October 15, 2008

 



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
TABLE OF CONTENTS

              Page
 
       
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    5  
 
       
2.1 Selection as a Participant
    5  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    5  
2.23 Amendment of Eligibility Criteria
    6  
 
       
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts /Vesting/Crediting/Taxes
    6  
 
       
3.1 Minimum and Maximum Deferral
    6  
3.2 Timing of Deferral Elections; Effect of Election Form
    7  
3.3 Withholding and Crediting of Annual Deferral Amounts
    8  
3.4 Company Contribution Amount
    8  
3.5 Vesting
    8  
3.6 Crediting/Debiting of Account Balances
    9  
3.7 FICA and Other Taxes
    10  
3.78 Annual Elections
    10  
3.79 Corporate Transactions
    11  
 
       
ARTICLE 4 Distributions of Benefits
    11  
 
       
4.1 Distributions/Events Generally
    11  
4.2 In-Service Distributions
    11  
4.3 Distributions After Separation from Service
    12  
4.34 Unforeseeable Emergency
    12  
4.35 Automatic Cash-Out
    13  
4.36 Withholding for Taxes
    13  
4.37 Payment to Guardian
    13  
 
       
ARTICLE 5 Death Benefit
    13  
 
       
5.1 Death Benefit
    13  
5.2 Payment of Death Benefit
    13  
 
       
ARTICLE 6 Beneficiary Designation
    13  
 
       
6.1 Beneficiary
    13  
6.2 Beneficiary Designation; Change; Spousal Consent
    14  
6.3 Acknowledgement
    14  
6.4 No Beneficiary Designation
    14  
6.5 Doubt as to Beneficiary
    14  

-i-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

              Page
6.6 Discharge of Obligations
    14  
 
       
ARTICLE 7 Leave of Absence
    14  
 
       
7.1 Paid Leave of Absence
    14  
7.2 Unpaid Leave of Absence
    15  
 
       
ARTICLE 8 Change in Control
    15  
 
       
ARTICLE 9 Termination of Plan, Amendment or Modification
    15  
 
       
9.1 Termination of Plan
    15  
9.2 Amendment
    15  
9.3 Effect of Payment
    15  
 
       
ARTICLE 10 Administration
    15  
 
       
10.1 Administrative Duties
    15  
10.2 Administration Upon Change In Control
    16  
10.3 Agents
    16  
10.4 Binding Effect of Decisions
    16  
10.5 Indemnity of Company
    16  
10.6 Employer Information
    16  
 
       
ARTICLE 11 Other Benefits and Agreements
    16  
 
       
11.1 Coordination with Other Benefits
    16  
 
       
ARTICLE 12 Claims Procedures
    17  
 
       
12.1 Presentation of Claim
    17  
12.2 Notification of Decision
    17  
12.3 Review of a Denied Claim
    17  
12.4 Decision on Review
    17  
12.5 Legal Action
    18  
 
       
ARTICLE 13 Trust
    18  
 
       
13.1 Establishment of the Trust
    18  
13.2 Interrelationship of the Plan and the Trust
    18  
13.3 Distributions From the Trust
    18  
 
       
ARTICLE 14 Miscellaneous
    18  
 
       
14.1 Status of Plan
    18  
14.2 Unsecured General Creditor
    18  
14.3 Employer’s Liability
    19  
14.4 Nonassignability
    19  

-ii-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

              Page
14.5 Not a Contract of Employment
    19  
14.6 Furnishing Information
    19  
14.7 Terms
    19  
14.8 Captions
    19  
14.9 Governing Law
    19  
14.10 Notice
    19  
14.11 Successors
    20  
14.12 Spouse’s Interest
    20  
14.13 Validity
    20  
14.14 Incompetent
    20  
14.15 Domestic Relations Orders
    20  
14.16 Distribution in the Event of Income Inclusion Under Code Section 409A
    20  
14.17 Deduction Limitation on Benefit Payments
    20  

-iii-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
Purpose
          The purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of Huntington
Bancshares Incorporated, a Maryland corporation, and its subsidiaries and
affiliates, if any, that are participating employers in this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.
          This amended and restated plan document applies to all deferrals on or
after January 1, 2005, that are subject to the provisions of Section 409A of the
Code. All other deferrals before January 1, 2005, are subject to the Plan rules
in effect at the time the compensation was deferred. This Plan is intended to
comply with all applicable law, including Code Section 409A and related Treasury
guidance and regulations, and shall be operated and interpreted in accordance
with this intention. Accordingly, this Plan is hereby amended and restated
retroactive to that date. In order to transition to the requirements of Code
Section 409A and related Treasury regulations, the Plan provides Participants
certain transition relief with respect to revised payment elections provided
under Notice 2006-79 and Notice 2007-86, as described more fully in Appendix A
of this Plan.
ARTICLE 1
Definitions
          For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings set forth in
this Article 1:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.   1.2   “Annual Account” shall mean, with respect to a Participant,
an entry on the records of the Employer equal to (a) the sum of the
Participant’s Annual Deferral Amount and Company Contribution Amount, plus
(b) amounts credited or debited to such amounts pursuant to this Plan, less
(c) all distributions made to the Participant or his or her Beneficiary pursuant
to this Plan that relate to the Annual Account for such Plan Year. The Annual
Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.   1.3
  “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, LTIP Amounts, RSUs, and any other compensation designated by the
Company that a Participant defers in accordance with Article 3 for any one Plan
Year, without regard to whether such amounts are withheld and credited during
such Plan Year.   1.4   “Annual Installment Method” shall mean the method used
to determine the amount of each payment due to a Participant who has elected to
receive a benefit over a period of years in accordance with the applicable
provisions of the Plan. The amount of each annual payment due to the Participant
shall be calculated by multiplying the balance of the Participant’s benefit by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant. By way of example,
if the Participant elects a 10-year Annual Installment Method for the Retirement
Benefit, the first payment shall be 1/10 of the vested Account Balance,
calculated as described in this definition. The following year, the payment
shall be 1/9 of the vested Account Balance, calculated as described in this
definition. The amount of the first annual payment shall be calculated as of the
Valuation Date, and the amount of each subsequent annual payment shall be
calculated on or around each anniversary of such Valuation Date. For purposes of
this Plan, the right to receive a benefit payment in annual installments shall
be treated as the entitlement to a series of separate individual payments rather
than as entitlement to a single payment.   1.5   “Base Salary” shall mean the
annual cash compensation relating to services performed during any calendar
year, excluding the following items: (i) distributions from nonqualified
deferred compensation plans, (ii) bonuses, (iii) commissions, (iv) overtime,
(v) fringe benefits, (vi) stock options, (vii) restricted stock units,
(viii) relocation

-1-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

    expenses, (ix) incentive payments, (x) non monetary awards, (xi) director
fees and other fees, and (xii) automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), 403(b),
or 132(f) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.

1.6   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
benefits under this Plan upon the death of a Participant.   1.7   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Company that a Participant completes, signs and returns to the Company to
designate one or more Beneficiaries.   1.8   “Benefit Eligibility Date” shall
mean the date upon which all or an objectively determinable portion of a
Participant’s vested benefits will become eligible for distribution, as
provided.   1.9   “Board” shall mean the board of directors of the Company.  
1.10   “Bonus” shall mean any compensation, in addition to Base Salary, LTIP
Amounts and RSUs, earned by a Participant under any Employer’s annual bonus,
commission and other cash incentive plans or other arrangements designated by
the Committee as further specified on any Election Form.   1.11   “Change in
Control” shall mean with respect to the Company, the occurrence of any of the
following:

  (a)   Any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act other than the Company or any “person” who as of the effective date
is a director or officer of the Company or whose shares of common stock of the
Company are treated as “beneficially owned” (as such term is used in
Rule 13(d)-3 of the Exchange Act) by any such director or officer becomes
beneficial owner, directly or indirectly, of securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the Company than outstanding securities;     (b)   Individuals who constitute
the board of directors of the Company (“Incumbent Board”) cease for any reason
to constitute at least a majority of the board, provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall be considered as if such an
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or a threatened election contest (as such terms are used in
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
board;     (c)   A merger or a consolidation of the Company, other than a merger
or consolidation in which the voting securities of the Company immediately prior
to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity)
fifty-one percent (51%) or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with another
entity;     (d)   A sale, exchange, lease, mortgage, pledge, transfer, or other
disposition (in a single transaction or series of related transactions) of all
or substantially all of the assets of the Company which shall include, without
limitation, the sale of assets or earning power aggregating more than fifty
percent (50%) of the assets or earning power of the Company on a consolidated
basis;     (e)   Any liquidation or dissolution of the Company;     (f)   A
reorganization, reverse stock split, or recapitalization of the Company which
would result in any of the foregoing; or

-2-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

  (g)   A transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing.

1.12   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.   1.13   “Compensation Committee” or “Committee” shall mean
the Compensation Committee of the Board of Directors.   1.14   “Company” shall
mean Huntington Bancshares Incorporated, a Maryland corporation, and any
successor to all or substantially all of the Company’s assets or business.  
1.15   “Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.4.   1.16   “Election Form” shall
mean the form or forms, which may be in electronic format, established from time
to time by the Company that a Participant completes, signs and returns to the
Company to make elections under the Plan.   1.17   “Employee” shall mean a
person who is an employee of an Employer.   1.18   “Employer(s)” shall be
defined as follows:

  (a)   Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries or affiliates
(now in existence or hereafter formed or acquired) that have been selected by
the Company to participate in the Plan.     (b)   For the purpose of determining
whether a Participant has experienced a Separation from Service, the term
“Employer” shall mean:

  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and     (ii)   All other entities with which the entity
described above would be aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable. In order to identify the group of entities described in
the preceding sentence, the Committee shall use an ownership threshold of at
least 50% as a substitute for the 80% minimum ownership threshold that appears
in, and otherwise must be used when applying, the applicable provisions of
(A) Code Section 1563 for determining a controlled group of corporations under
Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades
or businesses that are under common control under Code Section 414(c).

1.19   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.   1.20   “401(k) Plan” shall mean, with
respect to an Employer, a plan qualified under Code Section 401(a) that contains
a cash or deferral arrangement described in Code Section 401(k), adopted by the
Employer, as it may be amended from time to time, or any successor thereto.  
1.21   “Investment Funds” shall mean hypothetical investment alternatives based
on mutual funds or other investments selected by the Company for the purpose of
determining the earnings (or losses) on a Participant’s Account Balance.   1.22
  “LTIP Amounts” shall mean any portion of the compensation attributable to a
Plan Year that is earned by a Participant under any Employer’s long-term
incentive plan or any other long-term incentive arrangement designated by the
Company.   1.23   “Participant” shall mean any Employee (a) who is selected to
participate in the Plan, (b) whose executed Election Form is accepted by the
Company, and (c) whose eligibility to participate in this Plan has not
terminated.

-3-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

1.24   “Performance-Based Compensation” shall mean compensation the entitlement
to or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Company in
accordance with Treas. Reg. §1.409A-1(e).   1.25   “Plan” or “409A Plan” shall
mean the Huntington Bancshares Incorporated Executive Deferred Compensation Plan
Amended and Restated October 15, 2008, which shall be evidenced by this
instrument, as it may be amended from time to time, and by any other documents
that together with this instrument define a Participant’s rights to amounts
credited to his or her Account Balance.   1.26   “Plan Year” shall mean (a) a
period beginning on January 1 of each calendar year and continuing through
December 31 of such calendar year, or (b) in the case of LTIP Amounts, the
period beginning January 1 of a calendar year and ending on the last day of the
performance cycle in which such LTIP Amounts are earned, or such other period as
designated by the Committee or Company.   1.27   “Restricted Stock Unit” or
“RSU” shall mean any restricted stock unit award including dividend equivalents
unless otherwise determined by the Committee granted under the 2004 Huntington
Bancshares Incorporated Stock and Long-Term Incentive Plan, or any new or
successor plan (including the 2007 Huntington Bancshares Incorporated Stock and
Long-Term Incentive Plan).   1.28   “Retirement,” “Retire(s)” or “Retired” shall
mean the retirement from employment with the Company under one or more of the
retirement plans of the Company, or as otherwise defined by the Committee.  
1.29   “Separation from Service” shall mean a termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
as determined by the Company in accordance with Treas. Reg. §1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such Employer. A Participant shall be considered
to have experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).       If a
Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.       If leave of absence is due to disability, then the applicable
period described previously shall be 29 months instead of 6 months. For this
purpose, “disability” shall mean any medically determinable physical or mental
impairment that can be expected to result in death or last a continuous period
of not less than 6 months that causes the employee to be unable to perform the
duties of his or her position or a similar job.   1.30   “Specified Employee”
shall mean any Participant who is determined to be a “key employee” (as defined
under Code Section 416(i) without regard to paragraph (5) thereof) for the
applicable period, as determined annually by the Company in accordance with
Treas. Reg. §1.409A-1(i). In determining whether a Participant is a Specified
Employee, the following provisions shall apply:

-4-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

  (a)   The Company’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and    
(b)   Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on the April 1st
following the applicable identification date and ends March 31st of the
following year.

1.31   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 13.

1.32   “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.   1.33   “Valuation Date” shall mean:

  (a)   In the case of an In-Service Distribution, the last business day of each
calendar month in which the In-Service Distribution is designated;     (b)   The
last business day of the month after the month in which any other Benefit
Eligibility Date occurs other than a Separation from Service for a Specified
Employee;     (c)   In the case of a Separation from Service for a Specified
Employee, the date that is the last business day of the sixth (6th) month after
the month in which the Participant experiences a Separation from Service, unless
due to such Participant’s death, in which case payment generally shall be made
to the Beneficiary as soon as practicable after the date of the Participant’s
death; or     (d)   Any other date chosen by the Committee or Company to
determine the value of a Participant’s Account Balance.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection as a Participant. Participation in the Plan shall be limited, as
determined by the Committee in its sole discretion, to a select group of
management or highly compensated Employees. From that group, the Company shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.   2.2   Enrollment and Eligibility Requirements; Commencement of
Participation.

  (a)   As a condition to participation, each selected Employee shall complete,
execute and return to the Company an Election Form, and such Employee also may
execute a Beneficiary Designation Form by the deadline(s) established by the
Company in accordance with the applicable provisions of this Plan. In addition,
the Company shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

-5-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
(b) Each selected Employee who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Company determines that
the Employee has met all enrollment requirements set forth in this Plan,
including returning all required documents to the Company within the specified
time period and in the terms specified by the Company.
(c) If an Employee fails to meet all requirements established by the Company
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

2.3   Amendment of Eligibility Criteria. Eligibility for participation in one
year does not guarantee eligibility to participate in a future year. The
Committee may, in its discretion, change the criteria for eligibility for any
reason, provided however, that it is always limited to a select group of
management or highly compensated employees.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Vesting/Crediting/Taxes

3.1   Minimum and Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer (if eligible to receive such compensation), his or her Base Salary, Bonus,
LTIP Amounts, RSUs, and/or other designated compensation, to be his or her
Annual Deferral Amount, in the following minimum amounts (unless the Company
prescribes another amount) for each deferral elected:

          Deferral   Minimum Percentage
Base Salary, Bonus, LTIP Amounts, and/or Other Designated Compensation
    5 %
RSUs
    50 %

      If the Company determines, in its sole discretion, prior to the beginning
of a Plan Year that a Participant has made a deferral election for less than the
stated minimum amounts, or if no election is made, the amount deferred shall be
zero.         Additionally, for each Plan Year, a Participant may elect to defer
(if eligible to receive such compensation), his or her Base Salary, Bonus, LTIP
Amounts, RSUs, and/or other designated compensation, to be his or her Annual
Deferral Amount, up to the following maximum percentages (unless the Company
prescribes another amount) for each deferral elected:

          Deferral   Maximum Percentage
Base Salary
    90 %
Bonus
    90 %
LTIP Amounts
    90 %
RSUs
    90 %
Other Designated Compensation
    90 %

  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury

-6-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

      Regulations, the minimum and maximum amount of the Participant’s Base
Salary, Bonus, LTIP Amounts or other designated compensation that may be
deferred by the Participant for the Plan Year shall be determined by applying
the percentages set forth in Section 3.1(a) to the portion of such compensation
attributable to services performed after the date that the Participant’s
deferral election is made.     (c)   No Right to Deferrals. A Participant may
elect to defer Base Salary, Bonus, LTIP Amounts, RSUs, and/or other designated
compensation only if the Company first provides the Participant the ability to
defer any such compensation. If the Company has provided the Participant with
such a right, this Plan will govern the administration of the deferrals. This
Plan does not create any right to defer Base Salary, Bonus, LTIP Amounts, RSUs,
and/or other designated compensation that the Company has not granted
previously.

3.2   Timing of Deferral Elections; Effect of Election Form.

  (a)   General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.2, in order for a Participant to make a valid election to
defer Base Salary, Bonus, LTIP Amounts, RSUs, and/or other designated
compensation, the Participant must submit an Election Form on or before the
deadline established by the Company, which in no event shall be later than the
December 31st preceding the Plan Year in which such compensation will be earned.
        Any deferral election for a Plan Year made in accordance with this
Section 3.2(a) shall be irrevocable as of December 31 of the preceding Plan Year
in which such compensation will be earned; provided, however, that if the
Company permits or requires Participants to make a deferral election by the
deadline described above for an amount that qualifies as Performance-Based
Compensation, the Company may permit a Participant to subsequently change his or
her deferral election for such compensation by submitting a new Election Form in
accordance with Section 3.2(c) below.     (b)   Timing of Deferral Elections for
Newly Eligible Plan Participants. A selected Employee who first becomes eligible
to participate in the Plan on or after the beginning of a Plan Year, as
determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan
aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to
make an election to defer the portion of Base Salary, Bonus, LTIP Amounts, RSUs,
and/or other designated compensation attributable to services to be performed
after such election, provided that the Participant submits an Election Form on
or before the deadline established by the Committee, which in no event shall be
later than 30 days after the Participant first becomes eligible to participate
in the Plan.         If a deferral election made in accordance with this
Section 3.2(b) relates to compensation earned based upon a specified performance
period, the amount eligible for deferral shall be equal to (i) the total amount
of compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.         Any deferral election
made in accordance with this Section 3.2(b) shall become irrevocable no later
than the 30th day after the date the selected Employee becomes eligible to
participate in the Plan.

  (c)   Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described below, the Company may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Company, which in no event shall be later than
6 months before the end of the performance period.         In order for a
Participant to be eligible to make a deferral election for Performance-Based
Compensation in accordance with the deadline established pursuant to this
Section 3.2(c), (i) the performance criteria must relate to a performance period
of at least 12 consecutive months, and (2) the Participant must have

-7-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

      performed services continuously from the later of (i) the beginning of the
performance period for such compensation, or (ii) the date upon which the
performance criteria for such compensation are established, through the date
upon which the Participant makes the deferral election for such compensation. In
no event shall a deferral election submitted under this Section 3.2(c) be
permitted to apply to any amount of Performance-Based Compensation that has
become readily ascertainable.     (d)   Timing Rule for Deferral of Compensation
Subject to Risk of Forfeiture (e.g. certain RSUs). With respect to compensation
(i) to which a Participant has a legally binding right to payment in a
subsequent year, and (ii) that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Company may
determine that an irrevocable deferral election for such compensation may be
made by timely delivering an Election Form to the Committee in accordance with
its rules and procedures, no later than the 30th day after the Participant
obtains the legally binding right to the compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse, as determined in accordance with Treas. Reg.
§1.409A-2(a)(5).         Any deferral election(s) made in accordance with this
Section 3.2(d) shall become irrevocable no later than the 30th day after the
Participant obtains the legally binding right to the compensation subject to
such deferral election(s).

3.3   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, LTIP
Amounts, RSUs, (and any other designated compensation) portion of the Annual
Deferral Amount shall be withheld at the time the Bonus, Commissions, LTIP
Amounts, RSUs, and other compensation are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to the Participant’s Annual Account for such
Plan Year at the time such amounts would otherwise have been paid to the
Participant.   3.4   Company Contribution Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.     (b)   For each
Plan Year, an Employer, in its sole discretion, may, but is not required to,
credit any amount it desires to any Participant’s Annual Account under this
Plan, which amount shall be part of the Participant’s Company Contribution
Amount for that Plan Year. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive a Company Contribution Amount for that Plan
Year. The Company Contribution Amount described in this Section 3.4(b), if any,
shall be credited to the Participant’s Annual Account for the applicable Plan
Year on a date or dates to be determined by the Committee.     (c)   If not
otherwise specified in the Participant’s employment or other agreement entered
into between the Participant and the Employer, the amount (or the method or
formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan, no later than the date on which such
Company Contribution Amount is credited to the applicable Annual Account of the
Participant.

3.5   Vesting.

  (a)   A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.6.

-8-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

  (b)   A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.6, in accordance with the
vesting schedule(s) set forth in his or her employment agreement or any other
agreement entered into between the Participant and his or her Employer. If not
addressed in such agreements, a Participant shall vest in the portion of his or
her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.6, in
accordance with the following schedule:

          Years of Plan Participation   Vested Percentage
Less than 1 year
    0 %
At least 1 year but less than 2 years
    33 %
At least 2 years but less than 3 years
    66 %
At least 3 years
    100 %

  (c)   Notwithstanding anything to the contrary contained in this Section 3.5,
in the event of a Change in Control, or upon a Participant’s Separation from
Service on or after qualifying for Retirement, or death prior to Separation from
Service, any amounts that are not vested in accordance with Section 3.5(b)
above, shall immediately become 100% vested.     (d)   Notwithstanding
subsection 3.5(c) above, the Company has the discretion not to accelerate the
vesting provisions described in Section 3.5(b) upon a Change in Control to the
extent that the Company determines that such acceleration would cause the
deduction limitations of Section 280G of the Code to become effective. In the
event of such a determination, the Company and Participant may agree to an
appropriate method to verify the Company’s calculations with respect to the
application of Section 280G.     (e)   Section 3.5(d) shall not prevent the
acceleration of the vesting provisions described in Section 3.5(b) if such
Participant is entitled to a “gross-up” payment, to eliminate the effect of the
Code section 4999 excise tax, pursuant to his or her employment agreement or
other agreement entered into between such Participant and the Employer.

3.6   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee or the Company, in its sole discretion, amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

  (a)   Investment Funds. Unless otherwise determined by the Committee, the
Participant may elect one or more of the Investment Funds provided by the
Company, in its sole discretion but under general direction from the Committee,
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. As necessary, the Company may, in its sole discretion,
discontinue, substitute or add an Investment Fund. Each such action will take
effect on such date established by the Company. One of the Investment Funds may
include a Company common stock fund. For purposes of such a common stock fund,
all dividend equivalents payable in relation to common stock will be credited to
the Participant’s Account Balance in the form of additional whole or fractional
shares of common stock.     (b)   Election of Investment Funds. A Participant,
in connection with his or her initial deferral election in accordance with
Section 3.2 above, shall elect, on the Election Form, one or more Investment
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Account Balance. If a Participant does not elect any of the Investment Funds
as described in the previous sentence, the Participant’s Account Balance shall
automatically be allocated into the lowest-risk Investment Fund, as determined
by the Company, in its sole discretion. The Participant may (but is not required
to) elect, by submitting an Election Form to the Company that is accepted by the
Company, to add or delete one or more Investment Fund(s) to be used to determine
the amounts to be credited or debited to his or her Account Balance, or to
change the portion of his or her Account Balance allocated to each previously or
newly elected Investment

-9-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

      Fund. If an election is made in accordance with the previous sentence, it
shall apply as of the first business day deemed reasonably practicable by the
Company, in its sole discretion, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence. Notwithstanding the foregoing, the
Company, in its sole discretion, may impose limitations on the frequency with
which one or more of the Investment Funds elected in accordance with this
Section 3.6(b) may be added or deleted by such Participant; furthermore, the
Company, in its sole discretion, may impose limitations on the frequency with
which the Participant may change the portion of his or her Account Balance
allocated to each previously or newly elected Investment Fund.     (c)  
Proportionate Allocation. In making any election described in Section 3.6(b)
above, the Participant shall specify on the Election Form, in increments
specified by the Company, the percentage of his or her Account Balance or
Investment Fund, as applicable, to be allocated/reallocated.     (d)   Crediting
or Debiting Method. The performance of each Investment Fund (either positive or
negative) will be determined on a daily basis based on the manner in which such
Participant’s Account Balance has been hypothetically allocated among the
Investment Funds by the Participant.     (e)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Investment Funds are to be used for measurement purposes only, and
a Participant’s election of any such Investment Fund, the allocation of his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Investment Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the Investment
Funds are based, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.7   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, LTIP
Amounts, RSUs and/or other designated compensation that is not being deferred,
in a manner determined by the Employer(s), the Participant’s share of FICA and
other employment taxes on such Annual Deferral Amount. If necessary, the Company
may reduce the Annual Deferral Amount in order to comply with this
Section 3.7(a). If necessary, the Company may reduce the Annual Deferral Amount
to provide for deferrals under the Supplemental Stock Purchase Plan, the
Supplemental Retirement Income Plan, or other nonqualified plans.     (b)  
Company Contribution Amounts. When a Participant becomes vested in a portion of
his or her Account Balance attributable to any Company Contribution Amounts, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
Base Salary, Bonus, LTIP Amounts, RSUs and/or other designated compensation that
is not deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such amounts. If necessary, the
Committee may reduce the vested portion of the Participant’s Company
Contribution Amount, as applicable, in order to comply with this Section 3.7(b).
    (c)   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.     (d)   Annual
Elections. To the extent permitted by the Company, a Participant may be able to
complete a separate Election Form for each year’s Annual

-10-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

      Deferral Amount. If permitted by the Company, on each such Election Form,
a Participant may elect to defer a different Annual Deferral Amount from what
was deferred on a previous Election Form and choose a different time and form of
payment for that year’s Annual Deferral Amount from what was selected on a
previous Election Form, provided that such times and forms of payment are made
in accordance with Article 4. If no Election Form is submitted for a particular
year’s Annual Deferral Amount, then the Participant shall be deemed not to have
made an election to defer compensation for that year.     (e)   Corporate
Transactions. In the event that the Company determines that any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of common
stock or other securities of the Company, issuance of warrants or other rights
to purchase common stock or other securities of the Company, or other similar
corporate transactions or events affects the common stock, an appropriate
adjustment to the Participant’s Account Balance shall be made to prevent
reduction or enlargement of the Participant’s benefits under the Plan.

ARTICLE 4
Distributions of Benefits

4.1   Distributions/Events Generally. Participants generally will not be
entitled to receive a distribution of their Account Balance until they
experience a Separation from Service with the Employer for any reason. A
Participant may receive a distribution before Separation from Service, however,
in accordance with this Article 4, upon (1) an Unforeseeable Emergency that
occurs before Separation from Service, or (2) a year that has been designated by
the Participant in an Election Form and that occurs before Separation from
Service. A Participant who elects to defer compensation otherwise payable in the
form of common stock of the Company, no par value (“common stock”) shall receive
the distribution of such compensation only in the form of common stock. Any
portions of the Account Balance hypothetically invested in a Company common
stock fund also will be paid in the form of common stock. All other portions of
the Account Balance will be paid in the form of cash.   4.2   In-Service
Distributions.

  (a)   General Payments. A Participant may elect to receive the portion of his
or her Account Balance elected to be distributed as an In-Service Distribution
and all amounts credited or debited thereto, in a specified year while employed
with an Employer (an “In-Service Distribution”). The Participant may receive
such an In-Service Distribution in the amount specified on his or her Election
Form only as a lump sum.         If a Participant elects to receive an
In-Service Distribution as a lump sum, the amount of the lump sum payment will
be based on the value of the Participant’s Account Balance as of the Valuation
Date that immediately follows the Benefit Eligibility Date of the designated
year. The Benefit Eligibility Date for an In-Service Distribution is the close
of business as of the last business day of the month a Participant selected on
his or her Election Form for an In-Service Distribution, or such other date
provided by the Company. The distribution date generally shall be as soon as
practicable after such date, or if later, within such time frame permitted under
Code Section 409A and the guidance and regulations thereunder.     (b)  
Modifying In-Service Distributions. The Company, in its discretion, may allow a
Participant to modify his or her election as to the form or time of distribution
of the portion of his or her Account Balance elected to be paid in an In-Service
Distribution in a specified year and earnings thereon, if (1) such election does
not take effect until at least 12 months after the date on which the election is
made, (2) the first payment with respect to which such election is made is
deferred for a period of not less than five (5) years from the date on which
such payment would otherwise have been made, and (3) any election related to a
payment to be made at a specified date is made at least 12 months prior to the
date of the first scheduled payment. For

-11-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

      purposes of the Plan, the term “payment” means each separate installment
and not the collective group of installment payments.     (c)   Precedence of
Distributions. In the event a Participant has a Separation from Service,
Unforeseeable Emergency, or other event that triggers distribution of benefits
under this Plan, all amounts subject to an In-Service Distribution shall be paid
in accordance with other applicable provisions of the Plan and not under this
Section 4.2. If, however, a Participant made an election to postpone an
In-Service Distribution under Section 4.2(b), and the Participant experiences a
Separation from Service, the distribution will be made in accordance with
Section 4.2(b) and not Section 4.3.         For purposes of applying the
provisions of this Section 4.2, a Participant’s election to postpone a Scheduled
Distribution shall not be considered to be made until the date on which the
election becomes irrevocable. Such an election shall become irrevocable no later
than the date that is 12 months prior to the Participant’s previously designated
Benefit Eligibility Date for such Scheduled Distribution.

4.3   Distributions After Separation from Service.

  (a)   Generally. If a Participant experiences a Separation from Service with
an Employer, the provisions of this Section 4.3 shall apply to the distribution
of the Participant’s Account Balance. The Participant may elect, in his or her
Election Form to receive such benefits payable upon a Separation from Service
that is a Retirement as either a lump sum or pursuant to the Annual Installment
Method over a period not to exceed 10 years. If Separation from Service is not a
Retirement, such payments shall be made in a lump sum or pursuant to the Annual
Installment Method over a period not to exceed 3 years. If no election is made
as to the form of payment, then payment shall be made as a lump sum.     (b)  
Lump Sum. If payment of a Participant’s Account Balance is to be made to the
Participant in a lump sum, the lump sum payment generally shall be made on or as
soon as administratively practicable after the Valuation Date.     (c)  
Installments. If payment of a Participant’s Account Balance is to be made to the
Participant in annual installments, the distribution of the first annual
installment payment generally shall be made on or as soon as administratively
practicable after the Valuation Date. The amount of this first installment
payment shall be based on the value of the Participant’s Account Balance as of
the Valuation Date. Each subsequent installment payment generally shall be paid
in accordance with the Annual Installment Method described in Section 1.4.    
(d)   Modifying Separation from Service Distributions. The Employer, in its
discretion, may allow a Participant to modify his election as to the form or
time of distribution of his entire Account Balance, and earnings thereon, if
(1) such election does not take effect until at least 12 months after the date
on which the election is made, (2) the first payment with respect to which such
election is made is deferred for a period of not less than 5 years from the date
on which such payment would otherwise have been made, and (3) such election is
made at least 12 months before the Benefit Eligibility Date that otherwise would
have applied to the Participant’s Account Balance. For purposes of the Plan, the
term “payment” means each separate installment and not the collective group of
installment payments.

4.4   Unforeseeable Emergency. Upon finding that a Participant has suffered an
Unforeseeable Emergency, the Committee may, in its sole discretion, make
distributions from the Participant’s Account Balance and/or allow a Participant
to suspend the elections made on his or her Election Form entirely. The amount
of such distribution shall be limited to the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would

-12-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

    not itself cause severe financial hardship). Any distribution pursuant to
this Section 4.4 shall be payable in a lump sum. The distribution shall be paid
within 30 days after the determination of an Unforeseeable Emergency.   4.5  
Automatic Cash-Out. In the event a Participant’s Account Balance at the time
distribution begins, or following a distribution or an installment payment, is
two times the then current limit under Code Section 402(g) or less, that balance
shall be paid to the Participant or his Beneficiary in a lump sum on the next
annual installment distribution date notwithstanding any form of benefit payment
elected by the Participant.   4.6   Withholding for Taxes. To the extent
required by the law in effect at the time payments are made, an Employer shall
withhold from the payments made hereunder any taxes required to be withheld by
the federal or any state or local government, including any amounts which the
Employer determines is reasonably necessary to pay any generation-skipping
transfer tax which is or may become due. A Beneficiary, however, may elect not
to have withholding of federal income tax pursuant to Code Section 3405(a)(2).  
4.7   Payment to Guardian. The Committee may direct payment to the duly
appointed guardian, conservator or other similar legal representative of a
Participant or Beneficiary to whom payment is due. In the absence of such a
legal representative, the Committee may, in its sole and absolute discretion,
make payment to a person having the care and custody of a minor, an incompetent
or a person incapable of handling the disposition of property upon proof
satisfactory to the Committee of incompetency, status as a minor, or incapacity.
Such distribution shall completely discharge the Company from all liability with
respect to such benefit.

ARTICLE 5
Death Benefit

5.1   Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on the Valuation Date for such benefit,
which shall be the date on which the Company is provided with proof that is
satisfactory to the Company of the Participant’s death.   5.2   Payment of Death
Benefit. The Death Benefit shall be paid to the Participant’s Beneficiary(ies)
no later than 60 days after the Participant’s Benefit Eligibility Date.

ARTICLE 6
Beneficiary Designation

6.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

-13-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

6.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Company or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Company’s rules and procedures, in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Company may, in its sole discretion, determine that spousal consent is required
to be provided in a form designated by the Company, executed by such
Participant’s spouse and returned to the Company. Upon the acceptance by the
Company of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Company shall be entitled to rely on the
last Beneficiary Designation Form filed by the Participant and accepted by the
Company prior to his or her death.   6.3   Acknowledgment. No designation or
change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Company or its designated agent.   6.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 6.1, 6.2 and 6.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.   6.5   Doubt as to Beneficiary. If the Company has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Company shall
have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Company’s satisfaction.   6.6   Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Company from all further obligations under this Plan with
respect to the Participant.

ARTICLE 7
Leave of Absence

7.1   Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.   7.2   Unpaid
Leave of Absence. If a Participant is authorized by the Participant’s Employer
to take an unpaid leave of absence from the employment of the Employer for any
reason, and such leave of absence does not constitute a Separation from Service,
such Participant shall continue to be eligible for the benefits provided under
the Plan. During the unpaid leave of absence, the Participant shall not be
allowed to make any additional deferral elections. However, if the Participant
returns to employment, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with Section 3.2
above.

-14-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
ARTICLE 8
Change in Control
          If the Company determines that it is probable that a Change in Control
may occur within the 6-month period immediately following the date the Company
made such a determination, or if a Change in Control in fact occurs in those
situations where the Company has not otherwise made such a determination, the
Company may make a contribution to the Trust (if in existence at the date of
determination or the date of the Change in Control, as the case may be) in
accordance with the provisions of the Trust. Solely, for purposes of determining
the amount of such contribution (but in no way limiting the Company’s liability
under the Plan as determined under the provision of the Plan), the Company’s
total liability under the Plan shall be equal to the value of all Account
Balances established under the Plan, which remain unpaid by the Company as of
the date of determination or the date of the Change in Control, as the case may
be, whether or not amounts are otherwise currently payable to the Participants
or Beneficiaries under the Plan. All such contributions shall be made as soon as
possible after the date of determination or of the Change of Control, as the
case may be, and shall be made in cash or common stock of the Company. Further,
the Company may, in its discretion, make other contributions to the Trust from
time-to-time for purposes of providing benefits hereunder, whether or not a
Change in Control has occurred or may occur.
ARTICLE 9
Termination of Plan, Amendment or Modification

9.1   Termination of Plan. The Committee reserves the right to terminate the
Plan with respect to all Participants, including Participants of a participating
employer. In the event of a Plan termination no new deferral elections shall be
permitted for the affected Participants and such Participants shall no longer be
eligible to receive new company contributions. However, after the Plan
termination the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Section 3.6. The Investment Funds available to Participants
following the termination of the Plan shall be comparable in number and type to
those Investment Funds available to Participants in the Plan Year preceding the
Plan Year in which the Plan termination is effective. In addition, following a
Plan termination, Participant Account Balances shall remain in the Plan and
shall not be distributed until such amounts become eligible for distribution in
accordance with the other applicable provisions of the Plan. Notwithstanding the
preceding sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix),
the Employer may provide that upon termination of the Plan, all Account Balances
of the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

9.2   Amendment. The Committee may, at any time, amend or modify the Plan in
whole or in part. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 9.2 or Section 10.2 of the
Plan shall be effective.

9.3   Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

ARTICLE 10
Administration

10.1   Administrative Duties. Except as otherwise provided in this Article 10,
this Plan shall be administered by the Company, which from time to time will
provide a report summarizing the administration of this Plan to the Committee.
Both the Committee and the Company shall also have the discretion and authority
to interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems

-15-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

    necessary or appropriate for the proper administration of the Plan and to
make any other determinations, including factual determinations, and take such
other actions as it deems necessary or advisable in carrying out its duties
under the Plan. The Company may seek from the Committee final resolution of any
ambiguous or unresolved issue that arises in the administration of the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee or Company, as applicable, shall be entitled to
rely on information furnished by a Participant or an Employer.

10.2   Administration Upon Change In Control. Within 120 days following a Change
in Control, the Company immediately prior to the Change in Control (whether or
not such individuals are members of the Company following the Change in Control)
may, by written consent of the majority of such individuals, appoint an
independent third party administrator (the “Administrator”) to perform any or
all of the Company’s duties described in Section 10.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (a) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (b) the Administrator may only be terminated with
the written consent of the majority of Participants with an Account Balance in
the Plan as of the date of such proposed termination.   10.3   Agents. In the
administration of this Plan, the Company or the Administrator, as applicable,
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit (including acting through a duly appointed representative)
and may from time to time consult with counsel.   10.4   Binding Effect of
Decisions. The decision or action of the Committee, Company or Administrator, as
applicable, with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.   10.5   Indemnity of Company. The
Company shall indemnify and hold harmless any Employee to whom the duties of the
Company may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by any
such Employee or the Administrator.   10.6   Employer Information. To enable the
Company and/or Administrator to perform its functions, the Company and each
Employer shall supply full and timely information to the Company and/or
Administrator, as the case may be, on all matters relating to the Plan, the
Trust, the Participants and their Beneficiaries, the Account Balances of the
Participants, the compensation of its Participants, the date and circumstances
of the Separation from Service, Disability or death of its Participants, and
such other pertinent information as the Company or Administrator may reasonably
require.

ARTICLE 11
Other Benefits and Agreements

11.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

-16-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
ARTICLE 12
Claims Procedures

12.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Company a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

12.2   Notification of Decision. The Company shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Company determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Company expects to
render the benefit determination. The Company shall notify the Claimant in
writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Company has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 12.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

12.3   Review of a Denied Claim. On or before 60 days after receiving a notice
from the Company that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Company a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Company, in its sole discretion, may grant.

12.4   Decision on Review. The Company shall render its decision on review
promptly, and no later than 60 days after the Company receives the Claimant’s
written request for a review of the denial of the claim. If the Company
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Company expects to render the
benefit determination. In rendering its decision, the Company shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

-17-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

          The Company has the right, but not the obligation, to confer with the
Committee concerning any appeal.

12.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 12 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 13
Trust

13.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company, unless otherwise specified by the Company, has established or
may establish a rabbi trust in accordance with Revenue Procedure 92-64, to which
each Employer may, in its discretion, contribute cash or other property,
including securities issued by the Company, to provide for the benefit payments
under the Plan (the “Trust”).   13.2   Interrelationship of the Plan and the
Trust. The provisions of the Plan and the Participant’s Election Form shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. If a Participant’s Election Form could be construed to be in contradiction
of or different from the terms of the Plan, the Plan controls. The provisions of
the Trust shall govern the rights of the Employers, Participants and the
creditors of the Employers to the assets transferred to the Trust. Each Employer
shall at all times remain liable to carry out its obligations under the Plan.  
13.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 14
Miscellaneous

14.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
  14.2   Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

-18-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

14.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.   14.4  
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise,
except as provided in Section 14.15 of this Plan regarding domestic relations
orders.   14.5   Not a Contract of Employment. The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant. Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer as an Employee or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.   14.6   Furnishing
Information. A Participant or his or her Beneficiary will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder.   14.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.   14.8   Captions.
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   14.9   Governing Law. Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Delaware without regard to its conflicts of laws principles.  
14.10   Notice. Any notice or filing required or permitted to be given to the
Committee or Company under this Plan shall be sufficient if in writing and
hand-delivered, sent by registered or certified mail, or sent electronically, to
the individual or address below:

Huntington Bancshares Incorporated
Attn: Compensation Director
41 South High Street
Columbus, Ohio 43215

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.

-19-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

14.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.   14.12   Spouse’s
Interest. The interest in the benefits hereunder of a spouse of a Participant
who has predeceased the Participant shall automatically pass to the Participant
and shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.   14.13   Validity. In case any provision of this Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
  14.14   Incompetent. If the Company determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Company may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Company may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
14.15   Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.  
14.16   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (i) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.   14.17   Deduction Limitation on Benefit Payments. If an Employer
reasonably anticipates that the Employer’s deduction with respect to any
distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent permitted by Treas. Reg.
§1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to ensure that
the entire amount of any distribution from this Plan is deductible. Any amounts
for which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.65. The
delayed amounts (and any amounts credited thereon) shall be distributed to the
Participant (or his or her Beneficiary in the event of the Participant’s death)
at the earliest date the Employer reasonably anticipates that the deduction of
the payment of the amount will not be limited or eliminated by application of
Code Section 162(m). In the event that such date is determined to be after a
Participant’s Separation from Service and the Participant to whom the payment
relates is determined to be a Specified Employee, then to the extent deemed
necessary to comply with Treas. Reg. §1.409A-3(i)(2), the delayed payment shall
not made before the end of the six-month period following such Participant’s
Separation from Service.   14.18   Correction of Code Section 409A Compliance
Errors. If an Employer unintentionally fails to operate this Plan or follow the
terms of this Plan in such a way that is not compliant with Code Section 409A,
the Employer may take

-20-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan

    any steps necessary to correct the error, as provided in Internal Revenue
Service Notice 2007-100 or other applicable guidance.

-21-



--------------------------------------------------------------------------------



 



Huntington Bancshares Incorporated
Executive Deferred Compensation Plan
APPENDIX A
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE AVAILABLE IN
ACCORDANCE WITH NOTICE 2006-79 AND 2007-86
The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.
Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under the terms of the Plan, the Company shall, to the
extent permitted by Notice 2006-79 and Notice 2007-86, provide a limited period
in which Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadlines established by
the Company, as follows:

(1)   A Participant may submit an Election Form on or before December 31, 2006,
provided that such election (a) applies to amounts that would not otherwise be
payable in calendar year 2006, and (b) does not cause an amount to be paid in
calendar year 2006 that would not otherwise be payable in such year;   (2)   A
Participant may submit an Election Form on or before December 31, 2007, provided
that such election (a) applies to amounts that would not otherwise be payable in
calendar year 2007, and (b) does not cause an amount to be paid in calendar year
2007 that would not otherwise be payable in such year;   (3)   A Participant may
submit an Election Form on or before December 31, 2008, provided that such
election (a) applies to amounts that would not otherwise be payable in calendar
year 2008, and (b) does not cause an amount to be paid in calendar year 2008
that would not otherwise be paid in such year.

Any distribution election(s) made by a Participant, and accepted by the Company,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan.

-22-